Exhibit 10.2

Execution Version

 

AMENDMENT NO. 4 TO MASTER REPURCHASE AND SECURITIES CONTRACT

AMENDMENT NO. 4 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of May 4,
2018 (this “Amendment”) by and between TPG RE FINANCE 11, LTD., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”).  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as defined
below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of May 25, 2016 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated as of
September 21, 2016, as further amended by that certain Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of December 22, 2016, as further
amended by that certain Amendment No. 3 to Master Repurchase and Securities
Contract, dated as of June 8, 2017, as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed,
subject to the terms and conditions hereof, to make the acknowledgements set
forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1.

Repurchase Agreement Amendments.  The Repurchase Agreement is hereby amended as
follows:

(a)

Guarantor Financial Reporting.  Notwithstanding anything to the contrary in the
Repurchase Agreement, including, but not limited to Section 8.08 and Article
18.12 thereof, Seller’s obligations to provide financial reporting with respect
to Guarantor shall be superseded by, and shall instead be performed in
accordance with, the reporting requirements set forth on Exhibit A of this
Amendment.

(b)

Annex II to Repurchase Agreement.  A Schedule 2, as set forth on Exhibit B of
this Amendment, shall be added to the Repurchase Agreement.

Section 2.Conditions Precedent.  This Amendment shall become effective on the
date hereof provided that this Amendment is duly executed and delivered by each
of Seller and  Buyer.

Section 3.Representations and Warranties.  On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the

 

--------------------------------------------------------------------------------

 

terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, (b) after giving effect to this Amendment, no Default or
Event of Default under the Repurchase Agreement has occurred and is continuing,
and (c) after giving effect to this Amendment, the representations and
warranties contained in Article 9 of the Repurchase Agreement are true and
correct in all respects as though made on such date (except for any such
representation or warranty that by its terms refers to a specific date other
than the date first above written, in which case it shall be true and correct in
all respects as of such other date).

Section 4.Acknowledgments of Guarantor.  Guarantor hereby acknowledges the
execution and delivery of this Amendment by Seller and Buyer and agrees that it
continues to be bound by that certain Guarantee Agreement, dated as of August
20, 2015 (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee Agreement”), made by Guarantor in favor of Buyer,
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein and therein.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the date hereof, (a)
all references in the Repurchase Agreement to the “Transaction Documents” shall
be deemed to include, in any event, this Amendment, and (b) each reference to
the “Repurchase Agreement” in any of the Transaction Documents shall be deemed
to be a reference to the Repurchase Agreement as amended hereby.

Section 6.No Novation, Effect of Agreement.  The parties hereto have entered
into this Amendment solely to amend the terms of the Repurchase Agreement and do
not intend this Amendment or the transactions contemplated hereby to be, and
this Amendment and the transactions contemplated hereby shall not be construed
to be, a novation of any of the obligations owning by Seller, Guarantor or any
of their respective affiliates (the “Repurchase Parties”) under or in connection
with the Repurchase Agreement or any of the other Transaction Documents.  It is
the intention of each of the parties hereto that (i) the perfection and priority
of all security interests securing the payment of the obligations of the
Repurchase Parties under the Repurchase Agreement are preserved and (ii) the
liens and security interests granted under the Repurchase Agreement continue in
full force and effect.

Section 7.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

Section 8.Costs and Expenses.  Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment in accordance with the
Repurchase Agreement.  

Section 9.Submission to Jurisdiction.  Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the

 

--------------------------------------------------------------------------------

 

purpose of any suit, action or proceeding brought to enforce its obligations
under this Amendment or relating in any way to this Amendment and (ii) waives,
to the fullest extent it may effectively do so, any defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and any
right of jurisdiction on account of its place of residence or domicile.

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement.  The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Section 9 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

Section 10.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

Section 11.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. 

[Signature Pages to Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

BUYER:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association

 

By:

/s/ Allen Lewis

 

Name:

Allen Lewis

 

Title:

Managing Director

SELLER:

TPG RE FINANCE 11, LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands

 

By:

/s/ Matthew Coleman

 

Name:

Matthew Coleman

 

Title:

Vice President

 

 

 

[Signature Page to Amendment to Master Repurchase and Securities Contract –
TRT/WF]

--------------------------------------------------------------------------------

 

Acknowledged:

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company, in its
capacity as Guarantor, and solely for purposes of making the acknowledgement set
forth in Section 4 of this Amendment:

 

By:

/s/ Matthew Coleman

Name:

Matthew Coleman

Title:

Vice President

 

 

 

[Signature Page to Amendment to Master Repurchase and Securities Contract –
TRT/WF]

--------------------------------------------------------------------------------

 

EXHIBIT A

Guarantor Financial Reporting

 

Seller shall deliver to Buyer, in form and detail satisfactory to Buyer:

 

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of Guarantor, a consolidated balance sheet of Guarantor and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Buyer, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and accompanied by a Compliance
Certificate; and  

 

(b)

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of Guarantor, a balance
sheet of Guarantor and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of Guarantor’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of Guarantor’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Guarantor and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes, and accompanied by a Compliance Certificate.

Documents required to be delivered pursuant to the foregoing may be delivered by
electronic communication (including email or otherwise) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
party transmits such documents via email, (ii) on which the applicable party
posts such documents, or provides a link thereto, on the applicable party’s
website on the Internet at the website address listed on Schedule 2 (which
website address may be updated by Seller by notice to Buyer), or (iii) on which
such documents are posted on the applicable party’s behalf on an Internet or
intranet website, if any, to which Buyer has access (whether a commercial,
third-party website or whether sponsored by Buyer).

 

EXHIBIT A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

Schedule 2 to Repurchase Agreement

Schedule 2

WEBSITE ADDRESS FOR FINANCIAL REPORTING

Seller and Guarantor:http://investors.tpgrefinance.com/Docs

EXHIBIT B-1